Title: To Thomas Jefferson from Thomas Mann Randolph, 10 May 1771
From: Randolph, Thomas Mann
To: Jefferson, Thomas


                    
                        Dear Sir
                        Lortons May 10. 1771
                    
                    I omitted giving the Treasurer my Bond for things purchas’d at the Palace Amount £8:18:6. Indeed it ought to have been Cash, but as I hope it will make little difference I shall take it as a favor if you would do it for me, and this shall indemnify you. I am Your hum Servt,
                    
                        Thomas M. Randolph
                    
                